DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/8/20 has been entered.
Claim 1 is amended. Claim 8 is added. The rejection of claim 1 over Kim in view of Kim and Kohn is withdrawn in light of the amendment; however a new rejection is made over Kim ‘446 in view Kohn and Pei, below. Claims 1-8 are pending and are rejected for the reasons provided below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Specifically, claim 1 contains new matter. The newly added limitation to the lid being crimped onto the open end of the exterior case is not supported by the specification. The lid (22) is not crimped. The open end of the exterior case (15) is crimped onto the sealing member (20) which includes the lid (20). See, e.g., Figure 1 and page 4 of the filed specification. For the purposed of expediting prosecution, the limitation will be interpreted as being drawn to the exterior case being fitted by crimping onto an outer peripheral portion of the lid.

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2015/0004446) in view of Kohn et al. (US 2010/0136387) and Pei (US 2011/0052948).
Kim ‘446 teaches a cylindrical sealed battery comprising a bottomed cylindrical exterior case (200), a sealing member (100), and a cylindrical wound electrode assembly (jelly roll) accommodated in the exterior case, and open end of the case (211) crimped with the sealing member (100) via an insulating gasket (150) (Figure 3, [0044]-[0049]).

As is seen in Figure 3, Kim ’446 teaches the insulating ring (130) disposed between the lid (120) and terminal plate (140), with the terminal plate and lid being electrically connected to each other within an opening of the insulating ring.

Kim ‘446 fails to teach that the lid, or safety vent (120) is disposed so as to expose an outer side of at least an entire portion of the lid opposed to the opening of the insulating ring directly to an outside environment.
Kohn teaches a cylindrical sealed battery including a sealing member (Figure 2). Kohn teaches that it is desirable to remove a terminal cap, such that the uppermost element of the safety assembly, which is the safety vent, also serves as the cell terminal ([0016]). Forming a recessed terminal substantially reduces the risk of shorting ([0020]).
It would have been obvious to the skilled artisan at the time of the invention to remove the top cap (110) of Kim ‘446 such as suggested by Kohn in order to substantially reduce the risk of shorting.

With regard to the size of the gasket (150) in the battery of Kim ‘446 in view of Kohn where the safety valve (120) serves as lid and terminal, the person having ordinary skill in the art would have been motivated to ensure that the gasket did not cover the outer notches as seen in Figure 3, since the notches are an important structural element to ensure that the safety valve functions as intended. A 

With further regard to claim 1, Kim ‘446 teaches that the lid, or safety vent (120), has is fitted onto the open end of the exterior case by crimping, i.e. being bent inwards (abstract). Kim ‘446 further teaches an inclined portion of the lid, or safety vent (120), formed to protrude toward the terminal plate, or current interruptive member (140) (Figure 3).
Kim ‘446 fails to teach that the inclined portion is thinner than the outer periphery of the lid (120).
Pei teaches a cylindrical sealed battery including a rupture plate (40), which is analogous to the safety vent (120) of Kim ‘446 ([0029]). It is seen in the Figures that the rupture plate (40) of Pei is fitted to an open end of the exterior can, or housing (70).
Pei teaches that it is known that the rupture plate (40), or safety vent, can have problems with being too stiff ([0006]).
Pei further teaches that it is desirable to from the rupture plate (40), or safety vent (120) or lid such as claimed, with an inclined portion, or bent portion (404), which is thinner than other areas of the rupture plate (40) in order to ensure that the rupture plate can be reversed more readily under the pressure of the expanding gas inside the battery ([0035]).
It would have been obvious to the skilled artisan at the time of the invention to form the lid, or safety vent (120) of Kim ‘446 in view of Kohn with a thinner inclined portion such as suggested by Pei in order to ensure that the rupture plate/safety vent/lid can be reversed more readily under the pressure of the expanding gas inside the battery.



As for claim 2, it is seen in Figure 3 of Kim ‘446 that thin and fragile portions of the lid, or safety vent (120), and terminal plate (140) are opposed to the opening of the ring (130).

With regard to claim 3, it is seen in Figure 3 of Kim ‘446 that the lid (120) and terminal plate (14) protrude so as to be close to each other at a position opposed to the opening of the insulating ring (130) and are directly electrically connected within the ring.

Regarding claim 4, the case (200) of Kim ‘446 is made of stainless steel ([0045]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kim ‘446 in view Kohn and Pei as applied to claim 1 above, and further in view of Mizawa et al. (US 2014/0178732).
The teachings of Kim ‘446, Kohn, and Pei as discussed above are incorporated herein.
Kim ‘446 in view Kohn and Pei teaches the battery of claim 1. Kim ‘446 teaches that the active material is a lithium oxide ([0004]) but fails to teach the specific positive electrode active material.
Mizawa teaches a cylindrical wound battery including a positive electrode active material having a lithium oxide such as those taught by Kim ‘446, or having nickel and a metal such as Co, Mn, Mg, Cr, Fe, or Al in the proportions claimed ([0061]).

Mizawa further teaches that the energy density is preferably greater than 680 Wh/L in order to improve cycle life characteristics ([0029]). It would have been obvious to the skilled artisan at the time of the invention to provide the battery of Kim ‘446 in view Kohn and Pei with an energy density greater than 680 Wh/L in order to improve cycle life characteristics.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kim ‘446 in view Kohn and Pei as applied to claim 1 above, and further in view of Yasui et al. (US 2011/0200856).
The teachings of Kim ‘446, Kohn, and Pei as discussed above are incorporated herein.
Kim ‘446 in view Kohn and Pei teaches the battery of claim but fails to teach a holder holding the sealed battery with a lid deformation suppression portion.
Yasui teaches a battery module including cylindrical batteries (40) and a holder, or frame body (50C), having partition portions (52) which protrude from the holder (Figures 1 and 8, ([0045]) [0083]). It would be obvious to the skilled artisan that the partition portions (52) of Yasui suppress deformation of the lid, or vent mechanism (19) by structurally isolating the batteries from one another, thereby preventing contact between the batteries which could cause vent deformation.
It would have been obvious to the skilled artisan at the time of the invention to provide the battery of Kim ‘446 in view Kohn and Pei with a frame housing such as suggested by Yasui in order to structurally isolating the batteries from one another, thereby preventing contact between the batteries which could cause vent deformation.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kim ‘446 in view Kohn and Pei as applied to claim 1 above, and further in view of Kim et al. (US 2010/0159288).
The teachings of Kim ‘446, Kohn, and Pei as discussed above are incorporated herein.
Kim ‘446 in view Kohn and Pei is silent on the specific construction of the wound electrode assembly.
Kim ‘288 teaches a cylindrical sealed battery having a wound electrode assembly including a center pin (60) that creates a gas flow channel (Figure 1, [0054]-[0055]).
Kim ‘288 further teaches that the center pin is desirable in order to prevent deformation of the electrode assembly, and to exhaust an inner gas generated by the electrode assembly ([0054]).
It would have been obvious to the skilled artisan at the time of the invention to provide a center pin in the wound electrode assembly of Kim ‘446 in view Kohn and Pei such as suggested by Kim ‘288 in order to prevent deformation of the electrode assembly, and to exhaust an inner gas generated by the electrode assembly.

Response to Arguments
Applicant’s arguments, see Remarks, filed 10/8/20, with respect to the rejection of amended claim 1 under Kim ‘446 in view of Kim ‘595 and Kohn have been fully considered and are persuasive in light of the amendment.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made, above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALIX ECHELMEYER EGGERDING whose telephone number is (571)272-1101.  The examiner can normally be reached on 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALIX E EGGERDING/               Primary Examiner, Art Unit 1729